Citation Nr: 0916859	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-28 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
upper back with pain in the arms and fingers (hereinafter a 
disorder of the cervical spine).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent 
for chronic rhinosinusitis with intermittent acute sinusitis 
(hereinafter sinusitis) from September 7, 2005 to August 9, 
2007, and in excess of 30 percent from August 10, 2007 
forward.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 (upper back) and March 
2007 (sleep apnea, hearing loss, sinusitis and TDIU) rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The Board observes that service connection for sinusitis was 
initially granted in a March 2007 rating action, at which 
time a non-compensable evaluation was assigned effective from 
September 7, 2005.  The Veteran appealed the assigned rating.  
Subsequently, in a rating decision issued in September 2008, 
a 10 percent evaluation was assigned for sinusitis from 
September 7, 2005 to August 9, 2007 and a 30 percent 
evaluation was assigned from August 10, 2007, forward.  
Despite this grant of a rating increase, the Veteran has not 
withdrawn his claim for an increased rating and is presumed 
to be seeking the maximum benefits allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
addition, where, as is the case here, an award of service 
connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  Such consideration is reflected by the 
characterization of this claim as shown on the title page.

In November 2008, a travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record.  At the hearing, the undersigned VLJ 
made arrangements to hold the record open for a period of 60 
days following the date of the hearing to allow for the 
submission of any additional evidence.  Additional evidence 
was received following the hearing which was accompanied by a 
waiver and will be discussed herein.  Accordingly, the case 
is ready for appellate consideration.

The claims of entitlement to service connection for sleep 
apnea and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence indicates that a currently manifested 
disorder of the cervical spine had its origins in service or 
is etiologically related to the Veteran's period of active 
service.

2.  The Veteran, at worst, has demonstrated hearing deficit 
and speech recognition scores comporting with a non-
compensable level of severity under mechanical application of 
the rating formula.  

3.  From September 7, 2005 forward, the Veteran's sinus 
disorder has been productive of more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

4.  From September 7, 2005 forward, the record does not 
document manifestations of sinusitis following radical 
surgery with chronic osteomyelitis and has not been 
productive of near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, a 
disability of the cervical spine was incurred during military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86 Diagnostic Code 6100 (2008).

3.  The criteria for an initial 30 percent evaluation for 
sinusitis from September 7, 2005, have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Part 4, Diagnostic Code 
6513 (2008).

4.  The criteria for an evaluation in excess of 30 percent 
for sinusitis from September 7, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Part 4, 
Diagnostic Code 6513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include an 
explanation that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

By letters dated in February 2004 and May 2005, the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate his service connection claim for a disorder 
of the cervical spine.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  In this case, the specific notice 
discussed in the Dingess case was provided for the Veteran in 
March 2006.  

With respect to the Veteran's increased rating claim for 
sinusitis, this claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).


With respect to claims involving a rating increase, such as 
the Veteran's hearing loss claim 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify a claimant that, to 
substantiate a claim, the claimant must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of the 
disability and the effect that the worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, if the 
particular diagnostic code under which the claimant is 
currently rated authorizes higher disability ratings based on 
specific criteria beyond the noticeable effect of the 
worsening of the disability and its effect upon the 
claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for a higher 
rating for service-connected bilateral hearing loss has been 
accomplished.  In particular, an October 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also invited the 
Veteran to submit evidence in support of his claim reflecting 
that his hearing loss had increased in severity.  Thereafter, 
the Veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.

In addition, the specific notice requirements as discussed in 
the Vazquez-Flores case were provided to the Veteran in June 
2008 which referenced consideration of medical or lay 
evidence demonstrating a worsening or increase in the 
severity of the disability and the effect that the worsening 
has on the claimant's employment and daily life in 
conjunction with adjudicating increased rating claims and 
included the rating criteria used for the evaluation of 
hearing loss (diagnostic code 6100).  Likewise, in a March 
2006 letter, the RO provided the Veteran with an explanation 
of how VA rates a disability as well as how it determines an 
effective date.  The Board concludes that during the 
administrative appeal process, the Veteran was provided the 
information necessary such that the purposes of the 
notification have been met.  Vazquez-Flores, 22 Vet. App. at 
49.  

To the extent that there is any question as to the timeliness 
of any notice provided, notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC), is sufficient to cure a timing defect).  Here, 
following notice provided as discussed above the Veteran's 
claims were readjudicated in SSOCs issued in May 2008 
(cervical spine) and September 2008 (sleep apnea, sinusitis, 
hearing loss and TDIU), curing any defect in the timing of 
notice.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service 
treatment records (STRs), VA and private medical records have 
been obtained.  He has provided numerous written statements 
himself and has submitted several lay statements.  He 
provided testimony at travel Board hearing held in November 
2008 following which he submitted additional evidence 
accompanied by a waiver.  

The duty to assist also includes providing an 
examination/obtaining an opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  A comprehensive VA examination 
of the sinuses was conducted in November 2007.  VA audio 
examinations were conducted in October 2005 and October 2007.  
In this regard, the Veteran has questioned the adequacy of 
the October 2007 examination and that matter is fully 
discussed herein in conjunction with the adjudication of the 
hearing loss claim.  There has been no VA examination 
conducted with respect to the claimed disorder of the 
cervical spine; however, inasmuch as the Board is granting 
this claim, this matter need not be further addressed. 

The Board finds that as to the claims being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background and Legal Analysis

        Service Connection - Upper Back with Pain in the Arms 
and Fingers

The Veteran filed a service connection claim for an upper 
back condition with pain in the arms, fingers and elbows 
(cervical spine disorder) in December 2003.  

The STRs include an entry dated in July 1973 indicating that 
the Veteran fell from a ladder and caught his whole weight on 
his left hand, following which he developed pain in the left 
shoulder and upper back and was treated in the ER.  
Examination revealed full range of motion, no weakness and 
moderate trapezius/rhomboid muscle spasm.  Possible sprained 
back was assessed.  A separation examination report of 
September 1976 reflects that clinical evaluation of the spine 
was normal.  

The file contains a private medical record dated in 1991 
which reflects that the Veteran complained of neck and left 
upper extremity pain which was diagnosed as cervical 
spondylosis.



Private medical evidence dated from 1994 to 1997 reflects 
that the Veteran underwent a CT scan of the cervical spine in 
August 1994 which suggested cervical spondylosis with 
possible compression of the nerve root.  A medical statement 
of Dr. M. dated in October 1995 indicates that the Veteran 
had a 5 to 6 year history of posterior cervical neck pain and 
at that time, cervical spinal stenosis with bilateral 
radiculopathy was assessed.  A record dated later in October 
1995 indicates that the Veteran suffered from cervical 
spondylitic myopathy at C4-5 and C5-6 for which he would 
undergo surgery.  In late October 1995, the Veteran underwent 
a surgical procedure of cervical spine which included the 
placement of a plate in the anterior cervical spine.  A 
medical statement of Dr. M. dated in April 1997 indicated 
that following the surgery, the Veteran began to experience 
numbness in both hands and was treated for bilateral carpal 
tunnel syndrome.

Private chiropractic records dated from 1997 to 2002 document 
the Veteran's complaints of upper and lower back pain and 
reference surgery in 1995.  Those records also reveal that 
the Veteran reported that back and neck pain had been 
problematic off and on since 1989.  Private medical records 
dated during that time period show that the Veteran continued 
to the treated for severe cervical spondylosis with chronic 
recurrent muscle spasms and radiating pain into the left 
upper extremity (September 2000).

Private medical records of Dr. L. reflect that failed neck 
surgery syndrome with some weakness in the left arm was 
assessed in August 2002.  In November 2002, Dr. L. indicated 
that he had been treating the Veteran since 1999 for a 
diagnosed condition described as post-laminectomy syndrome 
with chronic neck and back pain.  A September 2004 record 
documents a fall in July 2004 with increased symptoms of neck 
pain.  Later in September 2004, cervical canal stenosis at 
C4-5 and C5-6 with post-fall exacerbation of degenerative 
joint disease of the cervical spine was assessed.

In September 2004, numerous lay statements from friends and 
colleagues of the Veteran were received, some of who 
indicated that they had known the Veteran since 1976/1977 or 
later, acknowledging that he had complained of back problems 
for years related to an injury which occurred during service 
in 1973.  A statement from a co-worker dated in May 2006 
attested that the Veteran had suffered from back and neck 
problems since 1980 and indicated that the Veteran had been 
removed from his position of employment due to in part to 
back problems.

A VA medical record dated in November 2007 notes a history 
given by the Veteran of falling from a jet during service in 
1973 with subsequent back and neck pain radiating to the 
lower extremities.  Left C7-C8 radiculopathy was diagnosed.

The Veteran provided testimony at a travel Board hearing held 
in November 2008.  He stated that he injured his upper back 
in 1973 while on active duty when he fell off the side of a 
jet.  He indicated that he went to sick bay and got medicine, 
but nothing was treated and it was not mentioned on the 
separation examination report.  He stated that thereafter, he 
initially sought treatment in the early 1990's and had 
surgery on the cervical spine in 1995, with consistent 
treatment thereafter.  

Following the hearing, additional evidence pertinent to this 
claim was presented which was accompanied by a waiver 
consisting of a duplicate medical statement dated in April 
1997 and a new medical statement dated in June 2008.  The new 
medical statement was authored by a chiropractor who 
indicated that the Veteran had been receiving treatment at 
the clinic since May 1997, at which time his chief complaints 
included chronic neck and low back pain.  It was noted that 
the Veteran has continued to experience cervicalgia and 
cerviobrachial symptoms with gradual worsening.  The 
chiropractor noted that on several occasions the Veteran had 
stated that the initial injury leading to his problems with 
the cervical spine resulted from a fall which occurred during 
active duty in 1973 and observed that the nature of the 
Veteran's condition was consistent with his description of 
the accident.  

Additional evidence accompanied by a waiver was received by 
the Board in April 2009, consisting of the medical statement 
and opinion of a private chiropractor dated in April 2009.  
The chiropractor indicated that he saw the Veteran in March 
2009 with complaints of upper, mid and low back pain, and 
noted that the Veteran had brought previous medical records 
and reports with him.  Examination revealed reduced range of 
neck motion with pain and muscle spasms.  

The chiropractor stated that based on a review of the medical 
evidence and history, the Veteran's symptoms were due in part 
to muscle spasms from which the Veteran had been suffering 
for several years and further opined that it was entirely 
reasonable that these began in close proximity to the date of 
the fall which occurred during service.  The chiropractor 
explained that the impact of such a fall on the nervous 
system could well have resulted in muscle 
contractions/spasms.  The chiropractor noted that the Veteran 
had initially sought treatment (in 1973) for symptoms but did 
not pursue treatment thereafter during service due to 
concerns about job security.  The chiropractor stated "I 
conclude that is this early (I would submit 'premature') 
return to active duty that directly lead [sic] to the chronic 
nature of his muscle spasms and resultant pain."  It was 
also noted that degenerative joint disease had been diagnosed 
by other providers.  The chiropractor further opined that 
"[i]t is reasonable that such degeneration may have been 
triggered by the impact of the [fall in service]."  

Analysis

The Veteran maintains that a currently claimed disorder of 
the cervical spine (to include impacting his upper 
extremities) is etiologically related to his period of 
service.  Specifically, he asserts that in 1973 while on 
active duty, he sustained a back injury as a result of 
falling from a ladder off the side of jet.  He indicates that 
since that time, he has suffered from symptoms of such 
severity as to have required surgery in 1995 and which 
continue to be problematic. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§  1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).  
Service connection for conditions including arthritis may 
additionally be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Current (2005 to 2008) VA and private medical evidence 
reflect that the Veteran is being followed and treated for 
various disorders of the cervical spine to include diagnoses 
of degenerative disc disease and cervicalgia.  As currently 
diagnosed disorders of the cervical spine are clearly shown, 
Hickson element (1) is satisfied.

The remaining question is whether or not any currently 
manifested disorder of the cervical spine was incurred in or 
aggravated by the Veteran's active military service.  

With respect to the second Hickson element, as accurately 
pointed out by the Veteran, the STRs do document an injury to 
the upper back in July 1973 as a result of a fall from a 
ladder following which the Veteran sought treatment which was 
assessed as possible sprained back and treated with Tylenol.  

Post service, the earliest documentation of treatment for 
symptomatology of the cervical spine was in 1991.  This is 
consistent with testimony provided by the Veteran in 2008 to 
the effect that he first sought post-service treatment for 
the cervical spine in the early 1990's.  The evidence 
reflects that the Veteran has received VA and private 
treatment for symptoms and disorders of the cervical spine 
since that time.  

The Court of Appeals for the Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability claimed.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Turning to the matter of nexus 
evidence, Hickson element (3), the file contains a medical 
opinion provided by a chiropractor in 2009.  In that opinion, 
the chiropractor linked the fall in service with the 
subsequent development of chronic pain, muscle spasms and 
degeneration of the cervical spine and ultimately to the 
Veteran's currently manifested disability of the cervical 
spine.  The Board points out that the file contains no 
opinion to the contrary; i.e. an opinion negating an 
etiological relationship between the fall in service and the 
currently manifested disability of the cervical spine.  

The Veteran has provided medical statements, testimony and at 
various times a medical history indicating that his symptoms 
and disability of the cervical spine have been chronic and 
continuous since the injury of 1973.  The Board acknowledges 
that the Veteran is generally considered to be competent to 
give provide evidence regarding past and present symptoms.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, the history given by the Veteran regarding 
chronicity and continuity of symptomatology since service has 
been relatively consistent, and as such is found to be 
credible.  In addition, this history has been accepted by 
numerous medical professionals who have also found it to be 
credible.  For instance, the file contains a 2008 medical 
statement of a chiropractor noting that on several occasions, 
the Veteran had stated that the initial injury leading to his 
problems with the cervical spine resulted from a fall which 
occurred during active duty in 1973; the chiropractor 
indicated that the nature of the Veteran's (currently 
manifested) condition of the cervical spine was consistent 
with his description of the accident.  Further, the file also 
contains numerous lay statements provided by the Veteran's 
friends, family members and co-workers, attesting to his 
long-standing neck/cervical spine problems, some of which 
recall that he has suffered for such problems for decades.

Accordingly, resolving all reasonable doubt in favor of the 
Veteran under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
the Board finds that service connection for a disability of 
the cervical spine is warranted.

Increased Evaluations - Generally

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The use of manifestations not resulting from service- 
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  The 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  More recently, 
the Court held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service- connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

        A.  Bilateral Hearing Loss

The Veteran filed an original service connection claim for 
bilateral hearing loss in December 2003.  By rating action of 
January 2005, service connection was granted for bilateral 
hearing loss for which a non-compensable evaluation was 
assigned effective from December 2003.  The Veteran did not 
appeal that decision, but filed an increased rating claim in 
August 2005.  

A VA audio examination was conducted in October 2005.  The 
Veteran reported having gradual progressive hearing loss 
since the early 1980's and mentioned that his current hearing 
loss was of such severity that he had lost his job as a 
detention officer after he was reprimanded for failing to 
answer several phone calls.  He complained of confusion and 
frustration resulting from having to ask for repetitions in 
conversations.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
70
70
LEFT
20
20
35
65
70

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 49 in the right 
ear and 48 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.  The examiner summarized that the 
results were within normal limits bilaterally from 500 to 
1000 hertz with mild sensorineural loss at 2,000 hertz 
sloping to severe levels bilaterally at 3,000 to 4, 000 
hertz.  It was noted that speech discrimination was excellent 
bilaterally.  The examiner explained that factors including 
medications and aging were possible factors contributing to 
hearing loss.  

The file also contains a private audiological report and an 
accompanying medical statement dated in November 2005.  
Although the results of the audiological evaluation performed 
at that time are uninterpreted, they appear to show pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
50
75
75
LEFT
30
25
50
70
70

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 55 in the right 
ear and 54 in the left ear.  The evaluator noted that the 
tests results were indicative of mild sloping to severe high 
frequency sensorineural hearing loss bilaterally.  It was 
noted that speech recognition scores were 68% in the right 
ear and 80% in the left ear and that hearing aids had been 
ordered for the Veteran through VA.

In April 2007, the Veteran submitted a statement to the 
effect that he had been given hearing aids by VA.  

A VA audio examination was conducted in October 2007 and it 
was noted that the Veteran had VA issued hearing aids.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
70
70
LEFT
20
30
45
65
70

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 53 bilaterally.  
Testing revealed speech recognition ability of 96 percent in 
the right ear and 94 percent in the left ear.  The examiner 
summarized that the results were within normal limits 
bilaterally from 250 to 1000 hertz with moderate loss at 
2,000 hertz sloping to moderately severe levels bilaterally 
at 3,000 to 6, 000 hertz.   It was noted that speech 
discrimination was excellent bilaterally.  

The Veteran provided testimony at a travel Board hearing held 
in November 2008 at which time he indicated that he had 
hearing aids, but had not brought them to the hearing.  He 
also indicated that he felt that his last VA examination was 
not a good examination.  Following the hearing, additional 
evidence pertinent to this claim was presented which was 
accompanied by a waiver consisting of a duplicate copy of a 
private audiological evaluation conducted in November 2005.

Analysis

The Veteran contends that a compensable evaluation is 
warranted for his hearing loss.  He specifically maintains 
that the fact that he wears hearing aids should justify an 
increased evaluation and believes that this fact was not 
considered by VA when he was most recently evaluated.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness. 

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
Veteran is not entitled to an compensable evaluation for his 
bilateral ear hearing loss under 38 C.F.R. §§ 4.85 or 4.86, 
Diagnostic Code 6100.  

In this regard, the Board has reviewed the results of VA 
examinations conducted in October 2005 and October 2007.  In 
October 2005, the Veteran's average pure tone threshold was 
49 decibels in his right ear and 48 decibels in his left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The results of the October 2005 VA examination correspond to 
Level I hearing for the right ear and Level I hearing for the 
left ear in Table VI. 38 C.F.R. § 4.85(f).  When those values 
are applied to Table VII, a noncompensable rating is 
warranted.  38 C.F.R. § 4.85.  Upon VA examination conducted 
in October 2007, the Veteran's average pure tone threshold 
was 53 decibels bilaterally.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 94 percent in the left ear.  The results of the October 
2007 VA examination correspond to Level I hearing for the 
right ear and Level I hearing for the left ear in Table VI. 
38 C.F.R. § 4.85(f).  When those values are applied to Table 
VII, a noncompensable rating is warranted.  38 C.F.R. § 4.85.  
The 2005 and 2007 VA examination results do not indicate that 
the provisions of 38 C.F.R. § 4.86 are applicable in this 
case. 

The Veteran has suggested that the 2007 VA examination was 
inadequate as it failed to account for the fact that his 
hearing loss required the use of hearing aids.  Having 
reviewed that examination report, the Board concludes that it 
is indeed adequate.  Under 38 C.F.R. § 4.85(a) an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometric test.  The 2007 examination report met all of 
these requirements.  Moreover, the 2007 examination report 
specifically stated that the Veteran wore VA issued hearing 
aids.  The applicable regulation specifically states that VA 
examinations are to be conducted without the use of hearing 
aids, as was done in this case.  38 C.F.R. § 4.85(a).  The 
applicable rating criteria do not include consideration of 
the use of hearing aids in determining the level of 
disability.  It is important for the Veteran to understand 
that disability ratings for hearing impairment are derived by 
a "mechanical" - meaning a nondiscretionary - application of 
the numeric designations assigned after audiological 
evaluations are rendered, which in this case clearly show 
that his bilateral hearing loss is properly rated at the 
noncompensable level.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

With respect to the private audiological evidence dated in 
November 2005, this included an uninterpreted a pure tone 
audiometry graph and speech recognition data which was not in 
a format compatible with VA guidelines which require a 
controlled speech discrimination test using the Maryland CNC 
word list.  38 C.F.R. § 4.85 (2008).  Moreover, the 
evaluation results shown in November 2005 varied greatly from 
the results of a VA examination which was conducted less than 
3 weeks earlier and from one conducted nearly 2 years later.  
As such, while this evidence was of probative value for the 
purpose of establishing service connection it is of no 
probative value for the purpose of establishing a disability 
rating under the applicable rating criteria.  

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
impairment disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  Essentially, this inquiry relates to 
consideration/the potential application of an extra-schedular 
rating under 38 C.F.R. § 3.321(b).  However, as the issue of 
an entitlement to a TDIU is being remanded, consideration by 
the Board for an extraschedular rating would be premature and 
inappropriate at this time.  The issue of TDIU and 
extraschedular evaluations are inextricably intertwined under 
the circumstances of this case and the functional 
effects/impairment caused by the Veteran's hearing loss will 
be further considered (as necessary) following readjudication 
of the TDIU claim.

Thus, it is apparent that the currently assigned 
noncompensable disability evaluation for the Veteran's 
bilateral hearing loss is accurate and appropriately reflects 
the degree of his hearing loss as evaluated under the 
provisions of 38 C.F.R. §§ 4.85.  Although the Veteran 
contends that his bilateral hearing loss is more severe, and 
therefore warrants a higher evaluation, the assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate and the record contains no evidence 
showing the Veteran is entitled to a higher rating at any 
point during the instant appeal; therefore no staged ratings 
are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds that the current noncompensable (0 
percent disability) evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for bilateral 
hearing loss.  38 C.F.R. § 4.85.  Therefore, the claim must 
be denied.

B.  Chronic Rhinosinusitis with Intermittent Acute 
Sinusitis (Sinusitis)

The Veteran filed his original service connection claim for a 
sinus condition/allergies in September 2005.  

The STRs indicate that the Veteran had a several year history 
of nasal obstruction and reflect that he was treated for 
allergic rhinitis, sinus headaches and allergies and that he 
was hospitalized in September 1974 for treatment of chronic 
left maxillary sinusitis with nasal polyps.  

A private medical record of May 2005 indicates that the 
Veteran was seen with complaints of head fullness, sinus 
drainage and coughing phlegm.  He denied having fever, chills 
or anorexia.  Examination revealed maxillary tenderness with 
palpation.  Sinusitis was diagnosed.

Private medical evidence from the Burton Medical Clinic 
reflects that the Veteran was treated in March 2006 for 
chronic sinusitis and persistent allergies.  

VA records reflect that the Veteran was seen in February 2006 
with complaints of watery eyes, blurred vision and nasal 
discharge, assessed as sinusitis and treated with medication.  
VA records reflect that a CT scan of the sinuses was done in 
May 2006 in conjunction with the Veteran's complaints of head 
congestion.  The CT scan revealed no evidence of significant 
mucosal thickening and no evidence to suggest sinusitis.  The 
Veteran was seen in October 2006, at which time he had a one-
week history of nasal discharge, throat soreness, chest 
congestion and sinus headaches.  He was seen by urgent care 
in March 2007, at which time he complained of watery eyes, 
sinus infection, headache and ear pain.  An assessment of 
suspect allergic conjunctivitis was made.  

By rating action of March 2007, service connection was 
established for chronic sinusitis/allergies, for which a non-
compensable evaluation was assigned effective from September 
2005.

A VA record dated in April 2007 indicates that the Veteran 
had called in reporting that he was having a sinus infection 
and requesting antibiotics.  In August 2007, the Veteran was 
treated for chronic rhinosinusitis, allergic rhinitis and 
allergic conjunctivitis; at that time (August 10, 2007) he 
reported that he had experienced sinus infections every day 
for 37 years.  In September 2007, the Veteran was seen again 
for complaints of nasal drainage and headaches.  

A VA examination of the sinuses was conducted in November 
2007.  At that time, the Veteran was on a 3-week course of 
antibiotics.  The Veteran reported that he experienced 
intermittent flare-ups of sinus infections which were treated 
with antibiotics.  He stated that his longest treatment 
course with antibiotics was one month and denied being 
hospitalized for treatment of sinus problems, but explained 
that he had been treated numerous times in the emergency room 
for sinus infections.  It was noted that the Veteran was 
taking Levaquin, Claritin and a nasal steroid for treatment 
of sinus problems and had been issued a Water Pik for nasal 
irrigation.  The report also indicated that the Veteran took 
intermittent oral steroid tapers for treatment.  The Veteran 
reported that the sinus condition affected his quality of 
life, impairing both his sleep and activities of daily 
living.  

Physical examination revealed left-sided nasoseptal deviation 
and thick secretions in the nasal cavities.  Nasal endoscopy 
showed no gross polyp tissue or purulent secretions.  The 
turbinates were mildly hypertrophied.  The examiner 
referenced two CT scan reports, one from May 2006 which was 
essentially normal and a second from October 2007 which 
revealed inflammation of the maxillary sinuses bilaterally 
and bilateral sinusitis.  The examiner concluded that the 
Veteran had chronic rhinosinusitis with intermittent acute 
sinusitis.  An addendum indicated that testing seemed to rule 
out allergies as a significant factor in the nasal 
obstruction and tearing.  

A VA medical record dated in January 2008 indicated that the 
Veteran had been treated with antibiotics for 21 days in 
October 2007 and was notified that he would be receiving 
nasal spray, Claritin and nasalide soon.  Later in January 
2008, he was seen in the emergency room with sinus 
congestion, headaches, watery eyes and post nasal drip, 
assessed as sinusitis and was again put on antibiotics for 10 
days.  In February 2008, the Veteran was again treated for 
sinusitis and at that time it was noted that he had undergone 
one surgery and was awaiting a second surgery.  In March 
2008, he was seen by urgent care reporting a one-week flare-
up of sinusitis following a recent episode which began as 
soon as he stopped taking Augmentin.  Chronic sinusitis and 
blocked nasolacrimal ducts were assessed.  In an addendum, it 
was recommended the Veteran be placed on Levaquin and a 
treating resident noted that the amount of disease shown in 
the sinuses was underwhelming and questioned whether surgery 
was necessary.  In April 2008, he was treated for a 2-week 
history of sinus infection with drainage.  

By rating action of September 2008, a 10 percent evaluation 
was assigned for chronic rhinosinusitis with intermittent 
acute sinusitis from September 7, 2005 to August 9, 2007 and 
a 30 percent evaluation was assigned from August 10, 2007, 
forward.  

The Veteran provided testimony at a travel Board hearing held 
in November 2008 at which time he stated that he believed his 
sinus condition warranted a rating in excess of 30 percent 
due to symptoms of excruciating headaches, swelling under the 
eyes and watery eyes.  He believed that during the past year 
he had been put on antibiotics on 4 to 5 separate occasions.  

Analysis

The Veteran's claim for a higher evaluation for his sinus 
disorder was placed in appellate status by his disagreement 
with the initial rating award.  In such circumstances, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings, as will be further explained herein.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Specifically, the 
Veteran seeks entitlement to an initial rating in excess of 
10 percent for the sinus disorder from September 7, 2005 to 
August 9, 2007; and in excess of 30 percent from August 10, 
2007, forward.

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  Under DC 6513, a 10 percent rating is 
assigned when a Veteran has either one or two incapacitating 
episodes per year of sinusitis (an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician) requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or has three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned when a Veteran has either three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or has more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

Having reviewed the copious pertinent medical evidence 
pertaining to the Veteran's sinus disorder, the Board notes 
that although the RO assigned separate disability ratings for 
two periods during the pendency of the Veteran's appeal, the 
Board has not found evidence to demonstrate that the 
Veteran's symptoms were significantly different; i.e., worse 
or improved to the extent that different rating criteria were 
met, at any point during the appellate period.  As noted, a 
30 percent rating for sinusitis is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  It appears that during 2006, 
2007 and again in 2008, the Veteran was experiencing 
approximately 6 or more non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In this regard, the Board notes that 
the evidence summarized herein did not identify every single 
one of the Veteran's documented treatments for sinusitis; 
however, even the summary provided herein reflects that the 
frequency of his symptomatology as demonstrated during the 
entirety of the appeal period most accurately comports with 
the assignment of a 30 percent evaluation for the entirety of 
the appeal period.  

However, at no point during the appeal period have the 
manifestations of the sinus condition been consistent with 
the criteria warranting a 50 percent evaluation.  In this 
regard, the Veteran underwent only one surgery on the sinuses 
and that was in the mid 1970's, although the Board notes that 
records dated in 2008 referenced a possible second surgery.  
In any event, the record does not document manifestations of 
sinusitis following radical surgery with chronic 
osteomyelitis.  Similarly, it has not been established that 
he experiences near constant sinusitis (characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting) after repeated surgeries.  In 
this regard, meeting this criteria is a virtual impossibility 
inasmuch as the Veteran has not undergone repeated sinus 
surgeries.  Moreover, while it is clear that the Veteran's 
sinusitis has required occasional to frequent medical 
attention, both in person and as treated with medication, the 
overall condition with treatment is not so dire as to be 
characterized as nearly constant.  Therefore, the criteria 
for a 50 percent disability rating have not been met for any 
portion of the appeal period.

Accordingly, the evidence the supports the assignment of a 30 
percent schedular evaluation for the sinus disorder as rated 
under diagnostic code 6513 for the entirety of the appeal 
period, extending from September 7, 2005.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.7; Fenderson v. West, 12 Vet. App. 119 
(1999).  However, an evaluation in excess of 30 percent for 
the entire appellate period is not warranted, as the 
Veteran's disability picture for sinusitis more closely 
approximated the criteria for a 30 percent schedular rating 
during the entire period.  Accordingly, staged ratings are 
not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007),

With respect to consideration/the potential application of an 
extra-schedular rating under 38 C.F.R. § 3.321(b), as the 
issue of an entitlement to a TDIU is being remanded, 
consideration by the Board for an extraschedular rating would 
be premature and inappropriate at this time.  The issue of 
TDIU and extraschedular evaluations are inextricably 
intertwined under the circumstances of this case and the 
functional effects/impairment caused by the Veteran's sinus 
disorder will be further considered (as necessary) following 
readjudication of the TDIU claim.

ORDER

Entitlement to service connection for a disorder of the 
cervical spine is granted.

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.

An evaluation of 30 percent, but no more, for sinusitis from 
September 7, 2005, to August 9, 2007, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 30 percent for sinusitis from 
September 7, 2005, forward, is denied.




REMAND

After a thorough review of the claims file, the Board finds 
that additional development is necessary before a decision on 
the merits of the claim of entitlement to service connection 
for sleep apnea can be reached.  Additionally, the claim for 
TDIU is inextricably intertwined with the claim of service 
connection for a cervical spine disorder, which was granted 
by the Board herein, and with the service connection claim 
for sleep apnea.  In other words, if service connection is 
granted for sleep apnea, this will impact the TDIU claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).  Therefore, a decision 
on the TDIU issue is deferred.

The record reflects that sleep apnea has been clinically 
diagnosed since at least 2001.  When the Veteran first filed 
the service connection claim for sleep apnea in February 
2006, it was essentially brought under the theory of direct 
service connection.  However, in April 2007, the Veteran 
indicated that he believed that sleep apnea was related to 
his service-connected sinus condition and requested 
consideration of secondary service connection.  The Board 
notes that secondary service connection did not become a 
viable theory of entitlement in this case until after service 
connection was granted for a sinus disorder in a rating 
action issued in March 2007.  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

In Schroeder v. West, the Federal Circuit concluded that a 
"claim" should be defined broadly as an application for 
benefits for a current disability. 212 F.3d 1265, 1269 (Fed. 
Cir. 2000); see also Rodriquez v. West, 189 F.3d 1351, 1353 
(Fed. Cir. 1999).  The Court applied this definition of a 
"claim" in Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
holding that "direct and presumptive service connection are, 
by definition, two means (i.e. two theories) by which to 
reach the same end, namely service connection," and that it 
therefore "follows logically that the appellant, in seeking 
service connection ... did not file two separate claims" but 
rather one claim.  In Roebuck v. Nicholson, 20 Vet. App. 307 
(2006), the Court held that although there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same 
claim.  In this case, the RO has not at any time since the 
claim for sleep apnea was filed, addressed the theory of 
secondary service connection on adjudication nor provided the 
applicable regulations for the Veteran.  

In addition, the Board notes that matter of whether sleep 
apnea was caused or permanently worsened as a consequence of 
a service-connected (sinus) disorder has never been addressed 
by a medical professional nor does the record contain any 
medical evidence concerning on the matter, positive or 
negative.  In this regard, the Board observes that as both 
sinusitis and sleep apnea are disorders of the respiratory 
system under 38 C.F.R. § 4.97 (sleep apnea is separately 
ratable under Diagnostic Code 6847), it is not unreasonable 
to suppose that there may be a connection between any 
currently diagnosed sleep apnea and service-connected 
sinusitis. Moreover, the Board notes that lack of evidence is 
not equivalent to negative evidence which weighs against the 
claim.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002).  

Accordingly, further development is required in this case 
because the evidence on file does not contain sufficient 
information to address whether the Veteran's diagnosed sleep 
apnea is secondary to his service-connected sinus disorder.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

In this case, the Veteran has not been provided a VA 
examination to evaluate his apparent sleep apnea and whether 
there is any relationship to service or service-connected 
sinusitis.  This issue presents a medical question which 
cannot be answered by the Board and which must be addressed 
by an appropriately qualified medical professional.  See 
Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions).  A medical examination and 
opinion is therefore necessary.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2008) (a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  
Thus, the Board must remand this matter to obtain a 
clarifying VA medical opinion, accompanied by a rationale in 
support of that opinion, prior to adjudicating this claim.  
See Colvin v. Derwinski, 1 Vet. App. at 175.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested address the 
following:

Initially, the examiner should establish 
whether the evidence supports a current 
clinical diagnosis of sleep apnea.  If 
so, the examiner should initially address 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that this condition 
initially manifested during service or is 
otherwise etiologically related to 
service.  Should the examiner render a 
negative opinion regarding service 
incurrence, the examiner is requested to 
offer an opinion as to whether any 
currently diagnosed sleep apnea is at 
least as likely as not (e.g., a 50 
percent or greater probability) (1) 
caused or (2) permanently aggravated as a 
result of the Veteran's service-connected 
sinus disorder.  If it is determined that 
aggravation beyond the natural progress 
of sleep apnea has occurred as a result 
of the impact of the sinus disorder, the 
examiner should be asked to identify the 
baseline level of severity of the 
symptoms prior to aggravation and the 
level of severity of symptoms due to 
service connected aggravation, to the 
extent possible.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2008).

2.  After completion of the above 
development, the Veteran's service 
connection claim for sleep apnea should 
be readjudicated, to include 
consideration of 38 C.F.R. § 3.310, in 
regard to the question of whether sleep 
apnea is secondary to the Veteran's 
service- connected sinus disorder.  
Thereafter, the Veteran's TDIU claim 
should be adjudicated.  If the 
determination as to either of these 
claims remains less than fully favorable 
to the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


